Citation Nr: 1728976	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange, ionizing radiation, and asbestos.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her son and daughter

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1965.  He died in April 2005.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.

In January 2009, the Appellant and her son and daughter testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Appellant if further action is required.


REMAND

During his military service, the Veteran's military occupation specialty (MOS) was a fire control crewman.  Thus, given the Veteran's MOS duties during service, the Board finds that asbestos exposure was highly probable.  In August 2012, the Board remanded the appeal in order to, in relevant part, obtain a medical opinion as to whether the Veteran's pancreatic cancer was caused by or otherwise etiologically related to his in-service asbestos exposure.  Such an opinion was obtained in January 2016.  At that time, the opining physician provided a negative nexus.  To support his contention, the clinician stated that while clinical studies suggest that asbestos exposure is associated with various cancers, including pancreatic, an article from 2001 in "Clinical Environmental Health and Toxic Exposures" found that there was no convincing evidence to associate asbestos with increased rates of any cancers.  

The Board finds that the rationale provided to be internally inconsistent, and thus, inadequate in addressing the claim on appeal.  Although one medical journal found a lack of evidence is associating asbestos exposure with an increased rate of cancer, the clinician did note that there are clinical studies associating asbestos exposure to pancreatic cancer.  In addition, the clinician did not address the March 2012 private medical opinion from Dr. J.C.  With that said, the Board finds that an addendum opinion is necessary to determine whether, based on sound medical principles, it is at least as likely as not that the Veteran's exposure to asbestos was either caused by or otherwise etiologically related to his in-service asbestos exposure.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file and a copy of this remand for review by another VA Compensation and Pension examiner other than the January 2016 clinician.  Following a thorough review of the claims file, the examiner must provide an opinion on the following:
a) Whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's pancreatic cancer was related to his highly probable asbestos exposure from 1962 to 1965.

The examiner must review and discuss the Veteran's complete medical history and provide a complete rationale in support of the opinion.

2. Readjudicate the Appellant's claims of service connection for the cause of the Veteran's death and entitlement to accrued benefits.  If the claims remain denied, issue a Supplemental Statement of the Case, which addresses all evidence associated with the claims file since the last Supplemental Statement of the Case, as well as all relevant law.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


